14-1214
    Singh-Kaur v. Lynch
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A200 815 942
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    15th day of December, two thousand fifteen.

    PRESENT:
             DENNIS JACOBS,
             PETER W. HALL,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    JATINDER SINGH-KAUR, AKA SHELLY
    JATINDER SINGH,
             Petitioner,

                      v.                                             14-1214
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Amy Nussbaum Gell, Gell & Gell, New
                                         York, New York.

    FOR RESPONDENT:                      Joyce R. Branda, Acting Assistant
                                         Attorney General; Shelley R. Goad,
                              Assistant Director; Julia J. Tyler,
                              Trial Attorney; Office of
                              Immigration Litigation, United
                              States Department of Justice,
                              Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Jatinder Singh-Kaur, a native and citizen of

India, seeks review of a March 25, 2014, decision of the BIA

affirming an April 12, 2012, decision of an Immigration Judge

(“IJ”)    denying   Singh-Kaur’s     application    for     asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).    In re Jatinder Singh-Kaur, No. A200 815 942

(B.I.A. Mar. 25, 2014), aff’g No. A200 815 942 (Immig. Ct. N.Y.

City Apr. 12, 2012).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed the

decision of the IJ as modified by the BIA decision.         See Xue

Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).     The   applicable    standards   of   review    are   well


                                 2
established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For asylum applications such as Singh-Kaur’s, which are

governed by the REAL ID Act, the agency may, considering the

totality of the circumstances, base a credibility finding on

an applicant’s “demeanor, candor or responsiveness,” the

plausibility   of   his   account,   and   inconsistencies   in   his

statements, without regard to whether they go “to the heart of

the applicant’s claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

    Substantial     evidence    supports    the   agency’s   adverse

credibility determination.      The agency found that Singh-Kaur

testified inconsistently regarding whether he was assaulted on

March 25 or April 25 of 2010.    He also testified inconsistently

about whether he had received a card or a letter denoting

membership in his political party when he joined; he submitted

neither as evidence.       At no stage of the proceedings did

Singh-Kaur explain these inconsistencies in a manner that would

compel a reasonable fact-finder to credit the explanation.        See

Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).


                                 3
     Further, the agency reasonably found that Singh-Kaur’s

corroborating evidence did not rehabilitate his inconsistent

testimony, and sometimes called it into question.        The letter

he submitted from his political party stated that government

agents attacked him; Singh-Kaur did not claim that his attackers

were government agents.     It was also reasonable for the agency

to   give   Singh-Kaur’s   other   evidence   minimal   weight:   the

affidavits were from interested parties and were submitted

without versions in the language spoken by the affiants; and

the letter from the hospital was reasonably deemed unreliable

because it contained misspellings atypical of such documents,

was submitted in an untimely manner, and was extremely vague

regarding the nature and cause of Singh-Kaur’s injuries.          See

Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341–42 (2d

Cir. 2006).

     Accordingly, a totality of the circumstances supports the

agency’s     adverse   credibility     determination,     which    is

dispositive of Singh-Kaur’s claims for asylum, withholding of

removal, and CAT relief.    Paul v. Gonzales, 444 F.3d 148, 156-57

(2d Cir. 2006).


                                   4
    For the foregoing reasons, the petition for review is

DENIED.

                          FOR THE COURT:
                          Catherine O=Hagan Wolfe, Clerk




                           5